Citation Nr: 1121993	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to payment of the full amount of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946, and from December 1951 to September 1953.  He died in October 2007.  The appellant is his sister.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the appellant testified before the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is the Veteran's sister.  


CONCLUSION OF LAW

Entitlement to payment of the full amount of accrued benefits is not warranted.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim; and if VA were to spend time developing such a claim, some other veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator. Rockefeller).

The Board notes that this issue turns on statutory interpretation.  See Smith.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.  


Payment of Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. 3.1000 (a) (2010).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2010).  The appellant's claim was timely filed.  There also needs to be a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died on October [redacted], 2007.  During his lifetime, a rating decision dated in May 2004 awarded him entitlement to a total disability rating based on individual unemployability (TDIU), although this was not listed as an issue on the rating decision nor was it mentioned in the notification letter dated May 10, 2004.  Subsequently, the Veteran was paid only at the 60 percent rate.  A claim for a TDIU (VA Form 21-8940) dated October [redacted], 2007 was received on October [redacted], 2007, three days after his death.

The appellant was awarded burial benefits totaling $2,000.00 in May 2008.  In a March 2009 rating decision, the claim of TDIU was granted, for accrued benefits purposes, effective August 25, 2003.  The appellant was then paid additional monies for the actual costs of the Veteran's final burial.  The cost of the funeral was $11,110.00, so she was paid $9,110.00 ($11,110.00 - $2000.00 already paid for burial benefits).  She was also awarded a one-time payment for an expense for a monument, in the amount of $2,900.00.  She was not paid for the TDIU entitlement, which totals $72,700.00.  She contends that she is due these full benefits and this is the matter on appeal.  

First, there was not a pending claim at the time of the Veteran's death.  Rather, entitlement to a TDIU had already been granted in a final May 2004 rating decision.  Second, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to the living person first listed as follows: (1) his or her surviving spouse, (2) his or her children, (3) his or her dependent parents (in equal shares).  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2010).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial, as was done here when the appellant was reimbursed $14,010.00 for the Veteran's final burial/monument expenses.  38 U.S.C.A. § 5121(a)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a)(4) (2010).  Unfortunately, the appellant does not fall into one of the categories listed for payment of the full accrued benefits.  The Board acknowledges that she cared for the Veteran and was a devoted sister, but she is not the surviving spouse, child, or dependent parent.  As such, additional accrued benefits cannot be paid as a matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to the full amount of accrued benefits is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


